          Case 7:20-cr-00125-KMK Document 103 Filed 07/12/21 Page 1 of 1
                                           U.S. Department of Justice

                                                         United States Attorney
                                                         Southern     DistriM£1Wf0o~ NQUHSEO
                                                        United States District Courthouse
                                                        300 Quarropas Street
                                                        White Plains, New York 10601



                                                         July 12, 2021

BYECF
Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:     United States v. Marco Caso, 20 Cr. 125 (KMK)

Dear Judge Karas:

        The Government understands that for scheduling and logistical reasons, the status
teleconference previously scheduled for Friday, July 16, 2021 at 3:00 p.m. will be briefly
adjourned. The Government thus respectfully requests, with the consent of four of five defendants,
that the Court (1) reschedule the status conference for the next available date, and (2) exclude time
under the Speedy Trial Act until the date of the rescheduled status conference. Four of five defense
counsel consent to the exclusion of Speedy Trial time for three additional weeks, until August 6,
2021. Counsel for defendant John Cicero objects to this request. The Government respectfully
submits that the modest exclusion requested would be in the interest of justice to allow the
defendants time to continue reviewing discovery and the parties time to continue discussing
possible pre-trial dispositions. See 18 U.S .C. § 3161(h)(7)(A); see also ECF Doc. No. 65
(excluding nine days of Speedy Trial time over Cicero's objection under similar circumstances
when an earlier status conference had to be briefly adjourned due to scheduling complications
resulting from policies introduced in response to the COVID-19 pandemic). For scheduling
purposes, counsel to defendant Mathew Matteo notes that he will be on vacation from August 13
to 27, and counsel to defendant Marco Caso is not available on August 6.
Granted. The conference is moved from 7/16/21 to
7/23/21 . The reason for this short adjournment is that       Respectfully submitted,
the COVID protocols limit the times during the day that
court proceedings in multi-defendant cases can be
scheduled for conferences. The original time sought by        AUDREY STRAUSS
the Court (3pm) on the 16th ultimately was not available      United States Attorney
and some counsel could not make the 9 am time.
Accordingly, the Court had to adjourn the conference, but
was able to schedule it the next available Friday (multi-   .        .
defendant cases can only be put on the Friday calenda~Y - Isl J?avid R. Felton .               .
per prison protocols). The Court will exclude time from       David R. Felton I Darnel G. Ness1m
7/16/21 until 7/23/21, in the interests of justice, because   Assistant United States Attorneys
that was the nearest available date for a conference.         (212) 637-2299 I 2486
The interests of justice from this exclusion outweigh the
public's and Defendants' interests in a speedy trial. See
18 U.S.C. Section 3161 (h)(7)(A).

So Ordered.


~
4/21 -1!:!r~
7
